PER CURIAM.
This is an appeal from a judgment of conviction and sentence for aggravated battery. We find no reversible error presented by the defendant’s cross examination point, e.g., Barratteau v. State, 422 So.2d 1081, 1082 (Fla. 3d DCA 1982); Blasco v. State, 419 So.2d 807 (Fla. 3d DCA 1982); Cummings v. State, 412 So.2d 436, 439 (Fla. 4th DCA 1982), but conclude that his sentencing point has merit in accord with the state’s concession on this issue. State v. Yost, 507 So.2d 1099 (Fla.1987).
The final judgment of conviction and sentence under review is therefore affirmed, save for the term of community service imposed as an additional sentence to the five years imprisonment which was imposed in this case; the community service term contained in the sentence under review is stricken.
Affirmed as modified.